Poch, J. This cause coming on to be heard on the Respondent’s stipulation and the Court being fully advised in the premises finds that this is a claim for crushed stone furnished by Iola Quarry, Inc., subcontractor, to the general contractor, Ron Colder, at a cost of $5,178.58. As stipulated by the parties, the Claimant, subcontractor, did file with the Capital Development Board a lien in accordance with the provisions of section 24 of the Mechanics’ Liens Act (Ill. Rev. Stat. 1979, ch. 82, par. 24) in order to protect its interest. The only way in which a subcontractor may protect its interest as against the owner of a construction project, in the State of Illinois, is through the Mechanics’ Liens Act. In spite of the fact that the lien was properly filed with the Capital Development Board, the general contractor was subsequently paid all of the balance due him without regard to the lien. Having failed to honor a properly filed lien, the Capital Development Board is liable to the subcontractor for the amount of its lien. In view of the Capital Development Board’s failure to recognize a valid lien, it is the order of this Court that the Claimant be granted an award as claimed in the amount of $5,178.58.